Case 2:19-cv-12024-SJM-RSW ECF No. 80, PageID.1015 Filed 03/01/21 Page 1 of 16




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 KENNETH ALLEN,
                                                 Case No. 2:19-cv-12024
                     Plaintiff,
                                                 HONORABLE STEPHEN J. MURPHY, III
 v.

 DANELLE WATTS and THE
 HANOVER INSURANCE GROUP,

                     Defendants.
                                         /

                        OMNIBUS OPINION AND ORDER

       Plaintiff brought the present diversity complaint against Defendant Hanover

 Insurance Group for breach of contract that arose from a car accident in which

 Plaintiff and Defendant Watts were involved. ECF 1. There are several pending

 motions before the Court: Plaintiff's second summary judgment motion, ECF 59, and

 Hanover's motions for summary judgment against Plaintiff and to amend its

 affirmative defenses, ECF 58, 60. The Court ordered the parties to mediation with

 retired Judge Daniel Ryan, ECF 79, but mediation failed. The Court reviewed the

 briefs for the pending motions and finds that a hearing is unnecessary. See E.D. Mich.

 LR 7.1(f). For the following reasons, the Court will deny both summary judgment

 motions, ECF 58, 59, and grant Hanover's motion to amend its affirmative defenses,

 ECF 60.




                                             1
Case 2:19-cv-12024-SJM-RSW ECF No. 80, PageID.1016 Filed 03/01/21 Page 2 of 16




                                   BACKGROUND

       Plaintiff's mother applied for underinsured motorist coverage insurance with

 Hanover. ECF 58-3, PgID 505. The application required Plaintiff's mother to list all

 "residents and dependents [] and regular operators." Id. She did not list Plaintiff on

 the application. Id. Hanover later issued the policy to Plaintiff's mother and listed

 the policy address as 18701 Whitcomb in Detroit. ECF 58-4, PgID 507.

       Apart from Plaintiff's cousin and his mother, the underinsured motorist

 coverage also insured the "family member[s]" of Plaintiff's mother. ECF 58-5, PgID

 510. The policy defined a "family member" as "a person related to you by blood,

 marriage or adoption who is a resident of your household." ECF 58-6, PgID 514. But

 the policy did not cover "any 'insured' who ha[d] made fraudulent statements or

 engaged in fraudulent conduct in connection with any accident or loss for which

 coverage [was] sought under th[e] policy." ECF 58-7, PgID 516.

       Several months after Hanover issued the policy, Plaintiff was a passenger in a

 car accident with Defendant Watts. ECF 58-8, PgID 519. About a month after the

 accident, Plaintiff signed an affidavit of no insurance that stated when the accident

 occurred, he was residing at 15574 Log Cabin Street in Detroit. ECF 58-9, PgID 522.

 Plaintiff's operating license, however, at the time listed his mother's house as his

 address. Id. The affidavit also explained that Plaintiff "use[d] his mother's address

 solely for the purpose of receiving mail" and that he had lived at several other Detroit

 residences. Id. Plaintiff's lawyer ultimately submitted the affidavit to Watts's insurer

 to support receipt of Personal Injury Protection benefits. ECF 58-10, PgID 523.



                                            2
Case 2:19-cv-12024-SJM-RSW ECF No. 80, PageID.1017 Filed 03/01/21 Page 3 of 16




       Five months later, Plaintiff's mother appeared at an Examination Under Oath

 with Plaintiff's lawyer and testified that Plaintiff did not live with her then or on the

 date of the accident. ECF 58-11, PgID 525. Plaintiff's mother conceded that Plaintiff

 had not lived with her for several years, had not paid bills at her house, and that

 Plaintiff lived at the Log Cabin address. Id. at 527. She also mentioned that although

 Plaintiff was the legal owner of her house, he did not live there on a day-to-day basis.

 Id. at 526, 527.

       On the same day, Plaintiff appeared at a similar Examination with his lawyer.

 ECF 58-12, PgID 533. There, Plaintiff testified that he had not stayed at his mother's

 home for years. Id. at 534. Instead, he was staying "back and forth" between the Log

 Cabin address and another Detroit residence on Turner Street during the last two

 years. Id. But Plaintiff kept very few belongings at either address. Id. Rather,

 Plaintiff kept most of his belongings—like clothing and furniture—at his mother's

 house. Id. at 535, 542.

       Plaintiff suggested that he had been staying at the Log Cabin residence

 because it "was more convenient for [him] to get to work[,]" id. at 535, and at the

 Turner Street residence because it was the home of his children's mother, id. at 534.

 But his living situation on Turner Street was "up and down[.]" Id. at 535.

       Plaintiff also noted that although he owned his mother's house, he did not pay

 bills there. Id. at 535. But he had his mail delivered there because it was "a more

 stable home." Id. at 536. As a result, Plaintiff would retrieve mail from his mother's

 house about twice a week. Id. at 537. When someone asked for Plaintiff's address, he



                                            3
Case 2:19-cv-12024-SJM-RSW ECF No. 80, PageID.1018 Filed 03/01/21 Page 4 of 16




 gave his mother's address—the same address listed on his Michigan identification

 card. Id. at 536–37.

       Plaintiff described that he would choose where to sleep each night in light of

 the "circumstances [] on that particular day." Id. at 538. In the weeks just before the

 accident, Plaintiff chose to stay at the Log Cabin address three to five nights a week.

 Id. at 536–37. Although Plaintiff was not sure how often he stayed at his mother's

 house the week before the accident, he stated did not have any intent to stay regularly

 at the Log Cabin address. Id. at 538. In total then, Plaintiff would spend about one

 night a month at his mother's house. Id.

       Almost two years later, Plaintiff's lawyer sent a demand letter to Hanover

 requesting that Hanover pay Plaintiff the million-dollar underinsured motorist

 policy. ECF 58-13, PgID 543. In the letter, Plaintiff's lawyer explained;

       Auto Club Group [AAA] has agreed to pay [Plaintiff] its policy limits of
       $100,000.00 in settlement of his claims against them. However,
       pursuant to the terms of your policy any judgment for damages arising
       out of a suit brought without your written consent is not binding on you.
       As a result, on behalf of Mr. Allen I seek your written consent to
       settlement of The Auto Club Group claim for $100,000.00 and I seek
       additional payment of damages for Mr. Allen under your policy in an
       amount of $1,000,000.00.
       Id. at 543–44.

       Hanover responded to the letter and asked for more documents, but Plaintiff

 did not respond. ECF 58-14, PgID 545. In turn, Hanover denied Plaintiff's request

 because he had no coverage under his mother's policy. ECF 58-15. Plaintiff then filed

 the present action. ECF 1.




                                            4
Case 2:19-cv-12024-SJM-RSW ECF No. 80, PageID.1019 Filed 03/01/21 Page 5 of 16




       During Plaintiff's deposition here, he claimed that he did not know how many

 nights he had spent at his mother's house before the accident. ECF 62-1, PgID 773.

 Plaintiff did not disagree with his testimony at his Examination that he had spent

 the night once a month at his mother's house before the accident and that his stays

 there were "very, very seldom[.]" Id. But Plaintiff disagreed with the affidavit that he

 had signed shortly after the accident. Id. at 774. In fact, Plaintiff stated that the

 statement in his affidavit about not residing at his mother's house since 1997 was not

 true because he had "always resided" there. Id. Not only did Plaintiff dispute that

 part of the affidavit, but he also claimed that he never "lived" at the Log Cabin

 address, despite the affidavit explaining that was his residence. Id. at 783. Plaintiff

 reasoned that when he signed the document, he did not prepare the affidavit or

 understand what the term "resided" meant. Id. Despite the contradictory affidavit,

 Plaintiff contended that he had "always lived" at his mother's house on the day of the

 accident. Id. at 783, 787–88.

       Finally, two months before the dispositive motion deadline, the parties

 stipulated to certain facts. ECF 46. The parties stipulated that when Plaintiff's

 lawyer sent the demand letter to Hanover, ECF 58-13, "Plaintiff did not have [a

 settlement] offer from AAA, on behalf of Defendant Watts[,]" ECF 46, PgID 328.

                                 LEGAL STANDARD

 I.    Summary Judgment

       The Court must grant a motion for summary judgment "if the movant shows

 that there is no genuine dispute as to any material fact and the movant is entitled to



                                            5
Case 2:19-cv-12024-SJM-RSW ECF No. 80, PageID.1020 Filed 03/01/21 Page 6 of 16




 judgment as a matter of law." Fed. R. Civ. P. 56(a). A moving party must identify

 specific portions of the record that "it believes demonstrate the absence of a genuine

 issue of material fact." Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the

 moving party has met its burden, the non-moving party may not simply rest on the

 pleadings but must present "specific facts showing that there is a genuine issue for

 trial." Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

 (emphasis omitted) (quoting Fed. R. Civ. P. 56(e)).

       A fact is material if proof of that fact would establish or refute an essential

 element of the cause of action or defense. Kendall v. Hoover Co., 751 F.2d 171, 174

 (6th Cir. 1984). A dispute over material facts is genuine "if the evidence is such that

 a reasonable jury could return a verdict for the nonmoving party." Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 248 (1986). When considering a motion for summary

 judgment, the Court must view the facts and draw all reasonable inferences "in the

 light most favorable to the non-moving party." 60 Ivy St. Corp. v. Alexander, 822 F.2d

 1432, 1435 (6th Cir. 1987) (citations omitted).

 II.   Amendment of Pleadings

       Federal Rule of Civil Procedure 15(a)(2) states that after a responsive pleading

 is filed, a party may only amend its pleading with the written consent of the opposing

 party or with leave of the Court. The rule also states that "[t]he [C]ourt should freely

 give leave when justice so requires." Id.; see Foman v. Davis, 371 U.S. 178, 182 (1962).

 To resolve whether to grant leave to amend a pleading, the Court relies on six factors:

 (1) "undue delay in filing," (2) "lack of notice to the opposing party," (3) "bad faith by



                                             6
Case 2:19-cv-12024-SJM-RSW ECF No. 80, PageID.1021 Filed 03/01/21 Page 7 of 16




 the moving party," (4) "repeated failure to cure deficiencies by previous amendments,"

 (5) "undue prejudice to the opposing party, and" (6) "futility of [the] amendment[.]"

 Wade v. Knoxville Utils. Bd., 259 F.3d 452, 458–59 (6th Cir. 2001) (citation omitted).

                                    DISCUSSION

       The Court will first address Plaintiff's summary judgment motion. ECF 59.

 After, the Court will address Hanover's motion to amend its affirmative defenses,

 ECF 60, and then its summary judgment motion, ECF 58.

 I.    Plaintiff's Summary Judgment Motion Against Hanover

       Under Local Rule 7.1(b)(2), a party must obtain leave to file more than one

 summary judgment motion. The Local Rule explains that "a challenge to several

 counts of a complaint generally must be in a single motion." E.D. Mich. L.R. 7.1(b)(2).

 Plaintiff already moved for summary judgment, ECF 57, and never sought leave to

 file a second summary judgment motion. The Court will therefore deny the second

 motion, ECF 59, and strike it from the record along with Hanover's response, ECF

 63. See Murphy v. Lockhart, 826 F. Supp. 2d 1016, 1037 (E.D. Mich. 2011) ("The

 failure to obtain such leave is fatal to the defendant's second motion for summary

 judgment.").

 II.   Hanover's Motion to Amend its Affirmative Defenses

       Hanover moved to add an affirmative defense of fraud because it "first learned

 of the fraud committed by Plaintiff on May 28, 2020." ECF 60, PgID 685. Hanover's

 fraud defense hinges on the statement from Plaintiff's lawyer in the demand letter to

 Hanover that "Auto Club Group [AAA] has agreed to pay [Plaintiff] its policy limits



                                           7
Case 2:19-cv-12024-SJM-RSW ECF No. 80, PageID.1022 Filed 03/01/21 Page 8 of 16




 of $100,000.00 in settlement of his claims against them[.]" ECF 58-13, PgID 543; see

 also ECF 60-1, PgID 691. Plaintiff responded that allowing Hanover an amendment

 so late in the case would not only cause prejudice to Plaintiff, ECF 64, PgID 829, but

 an amendment would also be futile and barred from use by Federal Rule of Evidence

 408, id. at 827–28. After reviewing the briefs, the Court will grant Hanover leave to

 amend its affirmative defenses.

       First, "[d]elay by itself is not sufficient reason to deny a motion to amend.

 Notice and substantial prejudice to the opposing party are critical factors in

 determining whether an amendment should be granted." Wade, 259 F.3d at 458–59

 (citation omitted). "When amendment is sought at a late stage in the litigation"—like

 now—"there is an increased burden to show justification for failing to move earlier."

 Id. at 459 (citing Duggins v. Steak 'N Shake, Inc., 195 F.3d 828, 834 (6th Cir. 1999)).

 In the Sixth Circuit, "allowing [an] amendment after the close of discovery creates

 significant prejudice[.]" Duggins, 195 F.3d at 834.

       But Hanover did not have evidence of Plaintiff's alleged fraud until one month

 before the discovery cutoff. See ECF 46, PgID 327 (stipulated facts); ECF 47, PgID

 343 (stipulated order extending discovery and dispositive motion cutoffs). Altogether,

 Hanover waited three months to move for amending its affirmative defenses—twenty

 days after the dispositive motion cutoff. ECF 60.

       That said, "justice requires that [Hanover] be granted leave to amend its

 [answer] to include the fraud-based arguments, which were discovered through the

 discovery process." Innovation Ventures, LLC v. N.V.E., Inc., No. 08-11867, 2009 WL



                                           8
Case 2:19-cv-12024-SJM-RSW ECF No. 80, PageID.1023 Filed 03/01/21 Page 9 of 16




 10664161, at *5 (E.D. Mich. Aug. 4, 2009) (granting leave to amend affirmative

 defenses after the defendant had moved for summary judgment); see also Brewart v.

 Travelers Cas. Ins. Co. of Am., No. 13-11657, 2014 WL 12660031, at *2 (E.D. Mich.

 Aug. 5, 2014) (granting leave three months after the defendant discovered

 information to support amending its pleadings). Although Hanover had waited until

 after the dispositive motion deadline to seek leave to amend its defenses, the total

 delay was minimal.

       Other Courts have denied leave to amend affirmative defenses when the

 motion to amend was far more delayed. See, e.g., Duggins, 195 F.3d at 834 (affirming

 a denial for leave to amend after the "underlying facts were made as part of the

 complaint" and "the dispositive motion deadline had passed"); Mack v. State Farm

 Mut. Auto. Ins. Co., No 18-12908, 2020 WL 1527190, at *2 (E.D. Mich. Mar. 31, 2020)

 (denying leave to amend after a ten-month delay). But, because Federal Rule of Civil

 Procedure 9(b) requires Hanover to plead fraud with particularity, Hanover lacked

 adequate facts to plead a fraud defense with particularity until after it learned that

 Plaintiff never had a settlement offer from AAA. ECF 60, PgID 686. In short,

 Defendant's motion for leave to amend its affirmative defenses was not dilatory or in

 bad faith.

       As for prejudice that Plaintiff may suffer if the Court grants the motion,

 Plaintiff's attorney created any prejudice by withholding the fact that there was no

 settlement agreement until one month before the discovery cutoff. See ECF 46, PgID

 327. On that basis, Plaintiff could have avoided the whole issue if Plaintiff's attorney



                                            9
Case 2:19-cv-12024-SJM-RSW ECF No. 80, PageID.1024 Filed 03/01/21 Page 10 of 16




 promptly informed Hanover of the inaccuracy. Instead, Plaintiff avoided Hanover's

 request to admit that there was no settlement with Watts's insurance company. See

 ECF 34-2, PgID 202 (Hanover's request for admission to Plaintiff); ECF 37, PgID 251

 (Plaintiff's response to Hanover's request for admission).

        Last, Hanover's amendment is not futile or barred by Federal Rule of Evidence

 408. For one, Hanover's proposed amendment would survive a motion to dismiss

 because it precisely alleged the fraudulent statement that Plaintiff "assert[ed] prior

 to the commencement of litigation that the underlying bodily injury policy limits had

 been tendered when in fact such a settlement offer had never been made." ECF 60-1,

 PgID 691. And the Federal Rules of Evidence do not affect whether Hanover may

 plead an affirmative defense; those rules affect only whether Hanover may enter

 evidence at trial to support the affirmative defense. See Fed. R. Evid. 410 ("[E]vidence

 of the following is not admissible . . . .") (emphasis added). In sum, the Court will

 grant Hanover leave to amend its affirmative defenses.

 III.   Hanover's Summary Judgment Motion

        Hanover asserted two grounds for summary judgment. Hanover first

 contended that Plaintiff was not covered by his mother's policy as a "family

 member[.]" ECF 58, PgID 483–86. Hanover alternatively argued that the policy's

 fraud exclusionary provision applied to Plaintiff. Id. at 486–90. The Court will

 address each argument in turn.




                                           10
Case 2:19-cv-12024-SJM-RSW ECF No. 80, PageID.1025 Filed 03/01/21 Page 11 of 16




       A.     "Family Member" Under the Policy

       Michigan courts interpret insurance contracts like any other written contract.

 Comerica Bank v. Lexington Ins. Co., 3 F.3d 939, 942 (6th Cir. 1993) (citations

 omitted). The Court therefore must enforce the policy's "ordinary and plain

 meaning[.]" Wilkie v. Auto-Owners Ins. Co., 469 Mich. 41, 47 (2003).

       The policy at issue offers underinsured motorist coverage to family members

 of Plaintiff's mother. ECF 58-5, PgID 510. And the policy defines a "family member"

 as "a person related to you by blood, marriage or adoption who is a resident of your

 household." ECF 58-6, PgID 514 (emphasis added). The parties disagree only about

 the latter half of the definition—whether Plaintiff is a resident of his mother's

 household. ECF 58, PgID 484; ECF 62, PgID 712–13.

       The plain meaning of the term "resident" is "[s]omeone who lives permanently

 in a particular place; specif[ically], a person who has established a domicile in a given

 jurisdiction." Resident, Black's Law Dictionary (11th ed. 2019). A "household" is

 defined as "[a] group of people who dwell under the same roof." Household, Black's

 Law Dictionary (11th ed. 2019). Based on these two terms, the Court finds that the

 plain meaning of the phrase is whether Plaintiff established his domicile on the date

 of the accident at his mother's house.

       Michigan courts determine a person's domicile based on the totality of four

 factors: "(1) the subjective or declared intent of the person of remaining, either

 permanently or for an indefinite or unlimited length of time" in the residence[,] "(2)

 the formality or informality of the relationship between the person and the members



                                            11
Case 2:19-cv-12024-SJM-RSW ECF No. 80, PageID.1026 Filed 03/01/21 Page 12 of 16




 of the household," "(3) whether the place where the person lives is in the same house,

 within the same curtilage or upon the same premises," and "(4) the existence of

 another place of lodging by the person" alleged to be a resident. Workman v. Detroit

 Auto. Inter-Ins. Exch., 404 Mich. 477, 496–97 (1979) (citations omitted). The Court

 may consider other factors like the individual's mailing address, the address listed on

 the individual's drivers license and official documents, whether the person has

 possessions in the insured's home, whether the person has a bedroom at the insured's

 home, and whether the person depends on the insured for support. Williams v. State

 Farm Mut. Auto. Ins. Co., 202 Mich. App. 491, 494–95 (1993). In all, the Court must

 balance each factor against the others, weighing the totality of all factors. Workman,

 404 Mich. at 496.

       For the first Workman factor, there is a dispute of material fact. Admittedly,

 Plaintiff signed an affidavit shortly after the accident that stated he did not reside at

 his mother's house and that he used the house only to receive mail. ECF 58-9, PgID

 522. In Plaintiff's Examination Under Oath, he testified that he owns his mother's

 house, lives back and forth between residences, keeps most of his belongings at his

 mother's house, finds his mother's house is "a more stable home[,]" and tells

 individuals that his address is his mother's address. ECF 58-12, PgID 534–35, 537,

 542. Because Plaintiff chose where to sleep for the evenings before the accident

 depending on the circumstances "on that particular day," id. at 538, there is a

 question of fact about where Plaintiff intended to permanently reside. What is more,

 Plaintiff justified the contradictory affidavit by reasoning that he did not prepare the



                                            12
Case 2:19-cv-12024-SJM-RSW ECF No. 80, PageID.1027 Filed 03/01/21 Page 13 of 16




 affidavit or understand what the term "resided" meant. ECF 62-1, PgID 783. Along

 with that justification, Plaintiff claimed that he lived at his mother's house on the

 day of the accident. Id. at 783, 787–88. Altogether, the first Workman factor is

 inconclusive.

       For the second Workman factor, Plaintiff had both a formal and informal living

 relationship at his mother's house. For example, Plaintiff never paid any bills at the

 house, ECF 58-12, PgID 535, but he owned the house, id., and kept most of his

 belongings there. Id. at 535, 542. Thus, the second Workman factor is also

 inconclusive. As for the third Workman factor, no evidence suggested that Plaintiff

 did not stay in the same premises as his mother at her house.

       On the last Workman factor, there is also a dispute of fact because Plaintiff

 stated that he had lived between three residences at the time of the accident. Id. at

 534, 536–38. By contrast, Plaintiff's mother explained that he did not live with her at

 the time of the accident. ECF 58-11, PgID 525. Ultimately, the evidence supporting

 the Workman and Williams factors is either contradictory or disputed.

       Still, Hanover reasoned that the Court should ignore Plaintiff's deposition

 testimony that contradicted his affidavit. ECF 65, PgID 839–40. In support, Hanover

 cited Michigan Appellate Court cases for the rule that Plaintiff cannot "raise an issue

 of fact by submitting an affidavit that contradicts [his] prior testimony." Id. at 839.

 The Sixth Circuit has also established a similar rule that provides "a district court

 deciding the admissibility of a post-deposition affidavit at the summary judgment

 stage must first determine whether the affidavit directly contradicts the nonmoving



                                           13
Case 2:19-cv-12024-SJM-RSW ECF No. 80, PageID.1028 Filed 03/01/21 Page 14 of 16




 party's prior sworn testimony." Aerel, S.R.L. v. PCC Airfoils, L.L.C., 448 F.3d 899,

 908 (6th Cir. 2006) (citation omitted) (emphasis added). "A directly contradictory

 affidavit should [then] be stricken unless the party opposing summary judgment

 provides a persuasive justification for the contradiction." Id. (citation omitted).

       But the Court will not strike Plaintiff's deposition testimony for two reasons.

 First, the Sixth Circuit has not held that the Court may strike deposition testimony

 taken during discovery that came after the deponent made a contradictory affidavit.

 See Bush v. Compass Grp. USA, Inc., 683 F. App'x 440, 448–49 (6th Cir. 2017)

 (summarizing the Sixth Circuit's decision in Aerel). And second, Plaintiff justified the

 contradiction by reasoning that he did not prepare the affidavit or understand what

 the term "resided" meant. ECF 62-1, PgID 783. In the end, there is a genuine dispute

 about whether Plaintiff resided at his mother's home at the time of the accident.

       B.     Fraud Exclusionary Provision

       Hanover alternatively claimed that Plaintiff's lawyer "made fraudulent

 statements in connection with his claim for Underinsured motorist benefits[.]" ECF

 58, PgID 488. Because of that, Hanover moved for summary judgment under the

 policy's exclusionary fraud provision.

       To prove that an insured committed fraud, "an insurer must show that (1) the

 misrepresentation was material, (2)" "it was false, (3)" "the insured knew that it was

 false at the time it was made or that it was made recklessly, without any knowledge

 of its truth, and (4)" "the insured made the material misrepresentation with the

 intention that the insurer would act upon it. A statement is material if it is reasonably



                                            14
Case 2:19-cv-12024-SJM-RSW ECF No. 80, PageID.1029 Filed 03/01/21 Page 15 of 16




 relevant to the insurer's investigation of a claim." Bahri v. IDS Prop. Cas. Ins. Co.,

 308 Mich. App. 420, 424–25 (2014) (citation omitted).

       In support, Hanover claimed that the parties' stipulation, ECF 46,

 undisputedly proves all four elements. But "whether an insured has committed fraud

 is [generally] a question of fact for a jury to determine." Gable v. Citizens Ins. Co. of

 the Midwest, No. 341757, 2019 WL 1460182, at *4 (Mich. App. Apr. 2, 2019) (quoting

 Meemic Ins. Co. v. Fortson, 324 Mich. App. 467, 473 (2018)). What is more, fraud

 "must be clearly prove[n] by clear, satisfactory, and convincing evidence." Cooper v.

 Auto Club Ins. Ass'n, 481 Mich. 399, 414 (2008). And summary judgment "is

 inappropriate when questions of motive, intention, credibility, or other conditions of

 mind are material issues." Gable, 2019 WL 1460182, at *4 (citations omitted).

       Here, the stipulation is not definitive evidence of the third factor that "the

 insured knew [the statement] was false at the time it was made or that it was made

 recklessly, without any knowledge of its truth[.]" Bahri, 308 Mich. App. at 424; see

 ECF 46, PgID 328. Rather, the stipulation merely explained that "at the time [of] the

 correspondence[,]" "Plaintiff did not have an offer from AAA, on behalf of Defendant

 Watts[.]" ECF 46, PgID 328. Without more information about Plaintiff's knowledge

 at the time, there is a material dispute of fact. In all, because there are material

 disputes of fact relating to Plaintiff's residency at the time of the accident and the

 policy's fraud exclusionary provision, the Court will deny Hanover's summary

 judgment motion.




                                            15
Case 2:19-cv-12024-SJM-RSW ECF No. 80, PageID.1030 Filed 03/01/21 Page 16 of 16




                                      ORDER

       WHEREFORE, it is hereby ORDERED that Defendant Hanover's summary

 judgment motion against Plaintiff [58] is DENIED.

       IT IS FURTHER ORDERED that Plaintiff's summary judgment motion

 against Defendant Hanover [59] is DENIED.

       IT IS FURTHER ORDERED that Plaintiff's summary judgment motion [59]

 and Hanover's response brief [63] are STRICKEN from the record.

       IT IS FURTHER ORDERED that Defendant Hanover's motion to amend its

 affirmative defenses [60] is GRANTED.

       IT IS FURTHER ORDERED that Defendant Hanover must FILE its

 amended affirmative defenses no later than March 11, 2021.

       SO ORDERED.

                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
 Dated: March 1, 2021

 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on March 1, 2021, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                         16
